IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-77,314-02


                            EX PARTE ERIC STEWART, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 10-03859-CRF-272-A IN THE 272ND DISTRICT COURT
                             FROM BRAZOS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to burglary of a

building and was sentenced to eight years’ imprisonment.

        Applicant contends that he is being improperly subjected to sex offender conditions of parole

and mandatory supervision, despite never having been convicted of a sex offense. He alleges that

he has not been provided with due process before the imposition of such conditions. Applicant has

alleged facts that, if true, might entitle him to relief. Ex parte Evans, 338 S.W.3d 545 (Tex. Crim.

App. 2011). In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez,
                                                                                                       2

334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings

of fact.

           The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to file an affidavit detailing Applicant’s history of parole and mandatory supervision

releases and revocations. The affidavit shall state whether Applicant has been subject to the

imposition of sex offender conditions for any previous or current period of supervised release. The

affidavit shall state whether Applicant has ever been convicted of a sex offense. If Applicant has not

been convicted of a sex offense, but has been subject to the imposition of sex offender conditions,

the affidavit shall state whether Applicant was afforded (1) written notice that sex offender

conditions may be imposed as a condition of parole or mandatory supervision; (2) disclosure of the

evidence being presented against him to enable him to marshal the facts asserted against him and

prepare a defense; (3) a hearing in which he was permitted to be heard in person, present

documentary evidence, and call witnesses; (4) the right to confront and cross-examine witnesses,

unless good cause was shown; (5) an impartial decision maker; and (6) a written statement by the

factfinder as to the evidence relied on and the reasons it attached sex offender conditions to his

parole or mandatory supervision. The affidavit shall state the reasons for the revocation of any prior

period of supervised release.

           The trial court may also order depositions, interrogatories or a hearing. In the appropriate

case, the trial court may rely on its personal recollection. Id. If the trial court elects to hold a

hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall appoint an attorney to represent Applicant at the hearing.

TEX . CODE CRIM . PROC. art. 26.04.
                                                                                                         3

          The trial court shall first supplement the habeas record with copies of the written conditions

of release for any prior or current periods of parole or mandatory supervision, as well as all written

documents pertaining to the revocation of any such periods of parole or mandatory supervision. The

trial court shall make findings of fact and conclusions of law as to whether Applicant has previously

been or is currently subject to sex offender conditions of parole or mandatory supervision, and if so,

whether he has ever been convicted of a sex offense. If Applicant has not been convicted of a sex

offense but has been or is currently subject to sex offender conditions, the trial court shall make

findings and conclusions as to whether Applicant has received due process before the imposition of

such conditions. The trial court shall also make any other findings of fact and conclusions of law

that it deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus

relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: January 30, 2019

Do not publish